106 F.3d 392
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Stewart Dean DALE, Defendant-Appellant.
No. 96-6724.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 9, 1997.Decided Jan. 21, 1997.

Appeal from the United States District Court for the Western District of North Carolina, at Shelby.  Charles E. Simons, Jr., Senior District Judge.  (CR-94-36)
Stewart Dean Dale, Appellant Pro Se.
Kenneth Davis Bell, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.
Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's orders denying his motions for the return of seized property under Fed.R.Crim.P. 41(e) and for reconsideration.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  United States v. Dale, No. CR-94-36 (W.D.N.C. Mar. 1 & Apr. 10, 1996).  We deny Appellant's motions for authorization for preparation of a transcript at government expense and for appointment of counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.